DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/491,412, application filed on 09/05/2019, and Preliminary Amendment subsequently filed on the same day.  
In the Amendment, Claims 1-15 are cancelled and claims 16-33 are presented as new by Applicant.  Claims 16-33 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 10/09/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



6.          Claim(s) 16-33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nava et al. (US PG Pub No. 2018/0338625).

7.          With respect to claim 16, Nava teaches:
An electromotive furniture drive (see motor driver circuitry, paragraph [0107]; see driven and powered actuators, paragraph [0123]; controllable adjustable base with motor for a bed; paragraph [0111]); comprising:
an adjusting drive for electromotive adjustment of a movable furniture part relative to a further furniture part (see motor driver circuitry, paragraph [0107]; see driven and powered actuators, paragraph [0123]; controllable adjustable base with motor for a bed; paragraph [0111]);
a control device configured to actuate the adjusting drive (see controller for controlling and monitoring motors/actuators, paragraph [0122-0125]); 
a voltage converter (see buck/boost voltage converter, paragraph [0118]; see 100 watt power delivery to driving adjustable bed base, paragraph [0117]; see controlling power for maximum USB load of 21 watt, paragraph [0126]); and
a charging apparatus including a charging connection connected to the voltage converter and supplying power to an external electronic device (see wire connecting controller and USB port, for connection to deliver power to charge wired or wireless device, paragraph [0105]; see delivering 21 watt of power to USB load, paragraph [0126]), 
(see wire connecting controller and USB port, for connection to deliver power to charge wired or wireless device, paragraph [0105]), 
said cable leading from the control device or from the power supply unit to the voltage converter (controller configured to be directly in communication with power regulator/voltage-converter, paragraph [0116]).

8.          With respect to claim 17, Nava teaches:
wherein the cable is supplied by the control device with an operating voltage which is greater than a voltage which is provided at the charging connection (see cable connection between control device, power regulator, and USB charging port/device; see voltage controller at a switching-mode power supply and controller/regulator, which can supply 100 watts of peak power demand, paragraph [0117]; see maximum load at USB port is 21 W, controlling power to loads, load power to motor/actuator at 100 watt roughly 4 or 5 times greater than 21 watt max power -delivery, paragraph [0127], also see paragraphs [0117-0127]).

9.          With respect to claim 18, Nava teaches:
wherein the operating voltage is greater by a factor of at least 4 than the voltage provided at the charging connection (see voltage controller at a switching-mode power supply and controller/regulator, which can supply 100 watts of peak power demand, paragraph [0117]; see maximum load at USB port is 21 W, controlling power to loads, load power to motor/actuator at 100 watt is significantly greater than by a factor of 4 to 6, greater than 21 watt max power delivery, paragraph [0127], also see paragraphs [0117-0127]).

10.          With respect to claim 19, Nava teaches:
wherein the operating voltage is greater by a factor of at least 6 than the voltage provided at the charging connection (see voltage controller at a switching-mode power supply and controller/regulator, which can supply 100 watts of peak power demand, paragraph [0117]; see maximum load at USB port is 21 W, controlling power to loads, load power to motor/actuator at 100 watt is significantly greater than by a factor of 4 to 6, greater than 21 watt max power delivery, paragraph [0127], also see paragraphs [0117-0127]).

11.          With respect to claim 20, Nava teaches:
wherein the operating voltage is between 24 and 30V and the voltage provided at the charging connection is 5V (see voltage controller at a switching-mode power supply and controller/regulator, which can supply 100 watts of peak power demand, paragraph [0117]; see maximum load at USB port is 21 W, controlling power to loads, load power to motor/actuator at 100 watt is significantly greater than by a factor of 4 to 6, greater than 21 watt max power delivery, paragraph [0127], also see paragraphs [0117-0127]).

12.          With respect to claim 21, Nava teaches:
(USB port, for connection to deliver power to charge wired or wireless device, paragraph [0105]).

13.          With respect to claim 22, Nava teaches:
wherein the voltage converter is a switching converter (see voltage controller at a switching-mode power supply and controller/regulator, which can supply 100 watts of peak power demand, paragraph [0117-0118]).

14.          With respect to claim 23, Nava teaches:
wherein the voltage converter comprises a hybrid module in which a semiconductor component and a passive component are integrated (see buck/boost converter, switched on/off using firmware, base controller with both active and passive components, paragraphs [0115-0120]).

15.          With respect to claim 24, Nava teaches:
wherein the passive component is a power-transmitting passive component (see buck/boost converter, switched on/off using firmware, base controller with both active and passive components, paragraphs [0115-0120]; see two-way wireless communication and control, paragraphs [0030-0036]).

16.          With respect to claim 25, Nava teaches:
wherein the hybrid module includes integrated therein a power-transmitting capacitor, whereas a power-transmitting coil is located externally from the hybrid (see buck/boost converter, switched on/off using firmware, base controller with both active and passive components, paragraphs [0115-0120]; see two-way wireless communication and control, paragraphs [0030-0036]).

17.          With respect to claim 26, Nava teaches:
a common circuit board on which both the charging connection and the voltage converter are arranged (see buck/boost converter, switched on/off using firmware, base controller with both active and passive components, paragraphs [0115-0120]; see two-way wireless communication and control, paragraphs [0030-0036]).

18.          With respect to claim 27, Nava teaches:
a mounting box configured for arrangement on a piece of furniture or embedded in a piece of furniture, said charging connection being built into the mounting box (see box and mounting of control elements, paragraph [0160-0166]).

19.          With respect to claim 28, Nava teaches:
a manual control unit having operating elements for controlling the adjusting drive, said charging connection being built into the manual control unit (allowing user to program or manually implement an action for control of adjustable base, to control controller and actuators, using smartphone, remote control etc., paragraphs [0025-0027]).

20.          With respect to claim 29, Nava teaches:
(see specifications of cables and wires, paragraphs [0100-0105]).

21.          With respect to claim 30, Nava teaches:
wherein the mounting box includes a housing, and further comprising a common circuit board on which both the charging connection and the voltage converter are arranged and which is installed In the housing of the mounting box (see box and mounting of control elements, paragraph [0160-0166]).

22.          With respect to claim 31, Nava teaches:
wherein the manual control unit includes a housing, and further comprising a common circuit board on which both the charging connection and the voltage converter are arranged and which is installed in the housing of the manual control unit (see box and mounting of control elements, paragraph [0160-0166]).

23.          With respect to claim 32, Nava teaches:
wherein the cable comprises supply cores connected to the voltage converter and control cores connected to the operating elements, with the supply cores and the control cores having a same conductor cross-section (see paragraphs [0015]-[0021], [0039]-[0045]).

24.          With respect to claim 33, Nava teaches:
(see Fig 1: see movable upper portion of bed 170, and its parts 43, 84, 42, 400, 40, 37, 1110, 38, etc.);
a further furniture part (see Fig 1: additional/further base portion of bed 140a), 140b, legs 161a and 161b. etc.,); and
an electromotive furniture drive including an adjusting drive for electromotive adjustment of the movable furniture part relative to the further furniture part (see motor driver circuitry, paragraph [0107]; see driven and powered actuators, paragraph [0123]; controllable adjustable base with motor for a bed; paragraph [0111]; see Figure 1: see movable upper portion of bed 170, and its parts 43, 84, 42, 400, 40, 37, 1110, 38, etc., and additional base portion of bed 140a), 140b, legs 161a and 161b. etc.,), 
a control device configured to actuate the adjusting drive (see controller for controlling and monitoring motors/actuators, paragraph [0122-0125]),
 a voltage converter (see buck/boost voltage converter, paragraph [0118]; see 100 watt power delivery to driving adjustable bed base, paragraph [0117]; see controlling power for maximum USB load of 21 watt, paragraph [0126]), and 
a charging apparatus including a charging connection connected to the voltage
converter and supplying power to an external electronic device (see wire connecting controller and USB port, for connection to deliver power to charge wired or wireless device, paragraph [0105]; see delivering 21 watt of power to USB load, paragraph [0126]), 
said charging apparatus including a cable for connection to the control device or for connection to a power supply unit for supplying the control device (see wire connecting controller and USB port, for connection to deliver power to charge wired or wireless device, paragraph [0105]), 
said cable leading from the control device or from the power supply unit to the voltage converter (controller configured to be directly in communication with power regulator/voltage-converter, paragraph [0116]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851